NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

                                                      This oplhion was filed for record

            ■Fl'lIiV
            I.N CLERKS OFFICE X.
                                                     af K' OO
        psmE oxso; si*re97 Wn. App. 417,

        983 P.2d 1155 (1999) and Taliesen Corp. v. Razore Land Co., 135 Wn. App. 106,

        144 P.3d 1185 (2006). See Pope Res., LP v. Dep't ofNat. Res., 197 Wn. App. 409,
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       422,389 P.3d 699(2016)("Because the language ofthe provision in MTCA differs

       from the language in CERCLA [Comprehensive Environmental Response,

       Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9675], Taliesen's and

       Unigard's holdings relying on an interpretation of CERCLA liability are not

       persuasive."). We granted review to resolve this split in the Court of Appeals and

       to provide guidance for interpreting MTCA.

             We reverse the Court of Appeals and hold that DNR is not an "owner or

       operator" ofthe Port Gamble Bay facility within the meaning of MTCA. As did the

       courts in Unigard and Taliesen, we recognize MTCA's affinity with CERCLA,

       under which the control retained by DNR is insufficient to support its liability for

       environmental contamination ofthe Port Gamble Bay facility.

                                       BACKGROLfND


             Between 1853 and 1995, the Port Gamble Bay facility in Kitsap County

       operated as a sawmill and forest products manufacturing facility by Pope & Talbot

       and its corporate predecessors. In 1890, some 37 years after Puget Mill Co.,

       predecessor to Pope & Talbot, began operating the sawmill, the legislature

       authorized the disposal of certain occupied state-owned aquatic lands, including the

       tidal lands within Port Gamble Bay. Clerk's Papers(CP) at 249-55. In 1893 and

       1913,Puget Mill Co. purchased tidelands around the mill facility and on the east and
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       west sides of Port Gamble Bay from the State of Washington. CP at 266. DNR

       issued the first lease for Pope & Talbot's use of the Port Gamble Bay submerged

       lands in 1974. CP at 103.


             In 1985,"Pope & Talbot's Board of Directors and shareholders approved a

       'Plan of Distribution' ... to transfer 71,363 acres of its timberlands, timber, land

       development, and resort businesses in the State of Washington . . . to Pope

       Resources, a newly formed Delaware limited partnership." Pope & Talbot, Inc. v.

       Comm'r, 162 F.3d 1236, 1237 (9th Cir. 1999).           "The Partnership paid no

       consideration for the Washington Properties," id., although Pope Resources and

       Olympic Property Group(Pope/OPG)claim they assumed a $22.5 million mortgage

       in consideration. Appellants' Opening Br. at 5. However, the Ninth Circuit Court

       ofAppeals affirmed the tax court's valuation ofthe transferred properties at between

       $46.7 and $59.7 million. Pope & Talbot, Inc., 162 F.3d at 1238, 1242. Pope

       Resources in tum leased the mill area to Pope & Talbot. CP at 77. Pope & Talbot

       ceased mill operations in 1995. CP at 231. The record indicates that Pope/OPG now

       seek to develop their Port Gamble holdings for a large, high-density community with

       a marina. CP at 153-55.


             Contamination of the Port Gamble site stems in part from the operation of

       sawmill buildings to saw logs for lumber, operation of chip barge loading facilities
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       and a log-transfer facility, particulate sawmill emissions from wood and wood waste

       burning, in-water log rafting and storage, and creosote treated pilings placed

       throughout the bay to facilitate storage and transport of logs and wood products.

       "Logs were generally stored, rafted, and sorted in-water throughout the Bay." CP at

       78. It is uncontested that

              DNR did not control the fmances ofthe facility at Port Gamble, manage the
              employees of the faeility, manage the daily business operations of the
              faeility, or have authority to operate or maintain environmental eontrols at
              the faeility. DNR did not eontrol Pope and Talbot's deeisions regarding
              eomplianee with environmental laws or regulations, or Pope and Talbot's
              decisions regarding the presenee of pollutants. DNR did not authorize the
              release of any hazardous substances on this site.

       CP at 269.1

              After entering into a consent decree with the Washington Department of

       Ecology in 2013 "to provide for remedial action at a portion(s) of the facility . . .

       where there has been a release or threatened release of hazardous substances," CP at

       73,Pope/OPG filed a complaint in 2014 seeking a declaration that DNR is liable for

       natural resources damages and remedial costs, and for contribution of costs. CP at



             'See also CP at 120 ("During the Term of this Lease, Lessee shall have exclusive
       control and possession ofthe Property(subject to easements or other land uses that may be
       granted under Subsection 5.5, and any interference by third parties as identified in
       Subsection 10.2), and State shall have no liabilities, obligations, control, or responsibilities
       whatsoever with respect thereto, or with respect to any plans or specifications submitted to
       State pursuant to this Lease, or improvements or repairs made to the Property or any
       activity conducted thereon. State's approval or disapproval of any such plans and
       specifications or improvements shall not render State liable therefore.").
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



       3-10. The Kitsap County Superior Court granted summary judgment in favor of

       DNRin2016. CP at 368-70. The Court of Appeals reversed, holding that DNR is

       an "owner or operator" with potential liability under MTCA. Pope Res., 197 Wn.

       App. at 412. DNR appealed, and we granted review. Pope Res., LP v. Dep't ofNat.

       Res., 188 Wn.2d 1002, 393 P.3d 357(2017).

                                            ANALYSIS


             MTCA imposes liability for environmental contamination on the "owner or

       operator" of a subject facility, or any person who owned or operated the facility at

       the time of the hazardous substance release or disposal. RCW 70.105D.040(l)(a),

       (b). MTCA "owner or operator" liability extends to the following "person[s]," as

       defined in RCW 70.105D.020(24): an "individual, firm, corporation, association,

       partnership, consortium,joint venture, commercial entity, state government agency,

       unit of local government, federal government agency, or Indian tribe." Each liable

       person "is strictly liable, jointly and severally, for all remedial action costs and for

       all natural resource damages resulting from the releases or threatened releases of

       hazardous substances." RCW 70.105D.040(2). Liable persons have a right to seek

       contribution from other potentially liable persons. RCW 70.105D.080.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, etal. Dep't ofNat. Res., 94084-3



       I.    The Court ofAppeals Conflated the Terms "Owner"and "Operator"under
             MTCA


             The Court of Appeals erroneously concluded "that DNR is liable under

       MTCA as an 'owner or operator' ofthe Site." Pope Res., 197 Wn. App, at 418. At

       the center of its error lies the conflation ofthese terms, leading the Court of Appeals

       to misconstrue DNR's delegated management authority as an "ownership interest"

       in the Port Gamble Bay facility. Then, relying on this faux ownership interest, the

       Court of Appeals mischaracterized DNR's leasing authority as indicating

       operational control over the Pope/OPG facility. Id. at 420-21. The result is a

       patchwork drawn from distinct legal doctrines that fails to adequately describe

       DNR's role at Port Gamble Bay.

             The plain language ofMTCA states that an "owner" is "[a]ny person with any

       ownership interest in the facility." RCW 70.105D.020(22)(a). An "operator" is any

       person "who exercises any control over the facility." Id. Although the terms

       "owner" and "operator" are joined in the phrase "owner or operator" in MTCA,this

       does not reduce their independent meaning, given the absence of express legislative

       intent to alter the distinct real property and business operation legal doctrines

       corresponding with these terms.

             Contrary to the Court of Appeals' view, MTCA follows CERCLA in defining

       who is liable for environmental contamination. The primary intent of MTCA is that
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. Dep 't ofNat. Res., 94084-3



        "[pjolluters should pay to clean up their own mess. Initiative 97 would make them

        do that. Polluters areforced to clean up their wastes." State of Washington Voter's

        Pamphlet, General Election 6 (Nov. 8, 1988). MTCA assigns liability to the

        following persons "with respect to a facility: (a) [t]he owner or operator of the

        facility; [and](b)[a]ny person who owned or operated the facility at the time of

        disposal or release of hazardous substances." RCW 70.105D.040(1). This is

        substantially the same language used in CERCLA with one exception. See 42 U.S.C.

        § 9607(a)(1)(persons liable include "the owner and operator of... a facility"). The

        parallel construction from the definition of "owner or operator" recurs throughout

        MTCA,which defines "facilities" by applying this dyad:

              "Facility" means (a)[operational fixtures and assets such as] any building,
              structure, installation, equipment, pipe or pipeline (including any pipe into a
              sewer or publicly owned treatment works), well, pit, pond, lagoon,
              impoundment, ditch, landfill, storage container, motor vehicle, rolling stock,
              vessel, or aircraft, or(b)[real property locations and assets such as] any site
              or area where a hazardous substance, other than a consumer product in
              consumer use, has been deposited, stored, disposed of, or placed, or
              otherwise come to be located.


        RCW 70.105D.020(8). Other than adding vessels under MTCA,this is substantially

        the same definition for "facility" under CERCLA,42 U.S.C. § 9601(9).

              The parent statute to MTCA, CERCLA, has consistently been interpreted to

        avoid fusing the separate legal doctrines that underlie the terms, "owner" and

        "operator."    See Craig N. Johnston & Melissa Powers, Principles of
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       Environmental Law 162-63 (2016)("The prima facie elements of ownership

       liability are generally very straightforward: Does the defendant own the facility ....

       The question of who may qualify as an 'operator' under CERCLA is somewhat

       trickier."). Because MTCA was heavily patterned after CERCLA, Washington

       courts have recognized "federal cases interpreting similar 'owner or operator'

       language in the federal act are persuasive authority in determining operator liability."

       Taliesen, 135 Wn. App. at 127(citing Unigard, 97 Wn. App. at 428).

              The Court of Appeals erroneously concluded that DNR has "owner or

       operator" liability by conflating these distinct statutory terms and entangling

       independent legal doctrines regarding real property ownership, statutory delegation,

       and business facilities operations. The court neglected to make concrete findings of

       any real property ownership interest or any facility-level operational control based

       on facts in the record. Its reasoning thereby creates the risk that persons with no

       ownership interest and who lack facility-level operational control may nonetheless

       be named potentially responsible parties under MTCA.^ When MTCA is properly

       construed, it is clear that DNR,regardless of whether it is a person under MTCA,is

       neither an "owner" nor an "operator" subject to liability for the Port Gamble Bay

       facility.


              ^ The dissent heightens this risk by erroneously suggesting that the burden is on
       DNR to prove it is not an "owner" or "operator." See dissent at 4.


                                                   8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       II.      DNR Is Not Liable under MTCA as an "Owner"at Port Gamble Bay

                The Court of Appeals incorrectly held that DNR has an "ownership interest"

       in the Port Gamble Bay facility. Pope Res., 197 Wn. App. at 420. In so doing, the

       court interposed ownership attributes into the State's delegation of aquatic lands

       managementto DNR. See id. at 419(wrongly assuming that delegated responsibility

       to manage aquatic lands resembles a property right and, consequently, an

       "ownership interest" in the Pope/OPG facility). Despite a record bereft ofany deeds,

       grants, patents, or other instruments conveying "any ownership interest" to DNR,

       the Court ofAppeals deemed DNR an owner by mistaking its delegated management

       authority for a real property right, and then concluding that "DNR's authority

       includes those rights associated with an ownership interest." Id. at 420. This was

       error.



                It is imdisputed that the State of Washington owns the aquatic lands at Port

       Gamble Bay. Indeed, Pope/OPG conceded as much and also acknowledged before

       the trial court that "the State of Washington cannot be liable under MTCA." CP at

       308; see also Pope Res., 197 Wn. App. at 418 (noting parties' stipulation that the

       State owns lands at Port Gamble Bay). Pope/OPG nonetheless sued DNR,arguing

       that"DNR has every incident of ownership other than fee." Resp'ts' Suppl. Br. at

       10. Not so; the legislature reserved for the State the full bundle ofrights comprising
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep'tofNat. Res., 94084-3



       an ownership interest when it declared that "the state owns these aquatic lands in fee

       and has delegated to the department the responsibility to manage these lands for the

       benefit ofthe public." RCW 79.105.010; see also RCW 79.105.020(the purpose of

       the aquatic lands statutes "is to articulate a management philosophy to guide the

       exercise of the state's ownership interest and the exercise of the department's

       management authority"). DNR's interest is solely as the State's management agent.

             The limitation on DNR's role has constitutional roots because the State of


       Washington, not DNR,owns the beds and shores ofall navigable waters in this state.

       Const, art. XVII, § 1. Upon entering the Union, the State of Washington obtained

       title to the beds ofits navigable waters under the equal footing doctrine, U.S. Const.

       art. IV, § 3, cl. 1. Under this doctrine,"the people of each of the Thirteen Colonies

       at the time of independence 'became themselves sovereign; and in that character

       hold the absolute right to all their navigable waters and the soils under them for their

       own common use, subject only to the rights since surrendered by the Constitution to

       the general government.'" Idaho v. Coeur d'Alene Tribe, 521 U.S. 261,283,117 S.

       Ct. 2028, 138 L. Ed. 2d 438 (1997)(quoting Martin v. Lessee ofWaddell, 41 U.S.

       (16 Pet.) 367, 410, 10 L. Ed. 997 (1842)). The Court later concluded that states

       entering the Union after 1789 did so on an '"equal footing'" with the original states.




                                                 10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3




       thereby granting similar ownership over these "sovereign lands." Id.(citing Pollard

       V. Hagan, 44 U.S.(3 How.)212, 228-229, 11 L. Ed. 565 (1845).

             While the State owns aquatic lands in fee, it has delegated to DNR the

       responsibility to manage such lands "for the benefit of the public."           RCW

       79.105.010. The public benefits "are varied and include:(1)[e]ncouraging direct

       public use and access; (2) [f]ostering water-dependent uses; (3) [e]nsuring

       environmental protection; [and] (4) [ujtilizing renewable resources."          RCW

       79.105.030. Generating revenue in a manner consistent with these other purposes is

       also a public benefit. Id. Log storage is an expressly authorized purpose for state-

       owned aquatic lands, subject to DNR's management. RCW 79.105.250. "State-

       owned aquatic lands" "means all tidelands, shorelands, harbor areas, the beds of

       navigable waters, and waterways owned by the state and administered by the

       department or managed under RCW 79.105.420 by a port district. 'State-owned

       aquatic lands' does not include aquatic lands owned in fee by, or withdrawn for the

       use of, state agencies other than the department." RCW 79.105.060(20).

             The State's ownership of aquatic lands reflects its obligations under the public

       trust doctrine. Rooted in Const, art. XVII, § 1, "[t]he public trust doctrine protects

       'public ownership interests in certain uses of navigable waters and underlying lands,

       including navigation, commerce, fisheries, recreation, and environmental quality.'"



                                                 11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       Citizensfor Responsible Wildlife Mgmt. v. State, 124 Wn. App. 566, 571, 103 P.3d

       203(2004)(internal quotation marks omitted)(quoting Weden v. San Juan County,

       135 Wn.2d 678,698,958 P,2d 273(1998)). "In other words,the public trust doctrine

       grants the state dominion and sovereignty over these lands to hold in trust for the

       public."   Id. (citing Caminiti v. Boyle, 107 Wn.2d 662, 669, 732 P.2d 989

       (1987)). Const, art. XVII, § 1 was "a formal declaration by the people of rights

       which our new State possessed by virtue of its sovereignty, and which declaration

       had the effect of vesting title to such lands in the state." Caminiti, 107 Wn.2d at

       666-67(footnote omitted).

             The public trust duty "devolves upon the State, not any particular agency

       thereof." Rettkowski v. Dep't ofEcology, 122 Wn.2d 219,232,858 P.2d 232(1993).

       Through the aquatic lands statutes, the State has granted sovereign powers to DNR

       for protection of the State's interest in the trust. See, e.g., Caminiti, 107 Wn.2d at

       672("The statute also specifically authorizes an agency ofthe State,the Department

       of Natural Resources, to regulate the docks through its powers of revocation to

       protect waterward access and ingress rights of other landowners and the public

       health and safety.").

             In 1953, the legislature specifically delegated to DNR the authority to lease

       state bedlands. CP at 263. Through the exercise of this delegated power, DNR



                                                12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



       executed its first lease for the Port Gamble Bay area with Pope & Talbot in 1974.

       CP at 267. DNR does not generate profits from leases of state-owned aquatic lands.

       Rather,

             [a]fter deduction for management costs as provided in RCW 79.64.040 and
             payments to towns under RCW 79.115.150(2), all moneys received by the
             state from the sale or lease of state-owned aquatic lands and from the sale of
             valuable material from state-owned aquatic lands shall be deposited in the
             aquatic lands enhancement account which is hereby created in the state
             treasury. After appropriation, these funds shall be used solely for aquatic
             lands enhancement projects; for the purchase, improvement, or protection of
             aquatic lands for public purposes; for providing and improving access to the
             lands; and for volunteer cooperative fish and game projects.

       RCW 79.105.150(1).

             DNR executes its leasing authority with a view toward the State's duty to

       protect the public trust.    The "1992 Memorandum of Agreement Concerning

       Contaminated Sediment Source Control, Cleanup, and Disposal"(MOA)between

       DNR and the Department ofEcology recommended indemnity language,concerning

       hazardous, toxic, or harmful substances, for DNR to include in its leases when

       exercising its delegated management powers over state-owned aquatic lands. CP at

       306. The lease agreements between DNR and Pope & Talbot state:

             Lessee shall be fully and completely liable to State, and shall waive any
             claims against State for contribution or otherwise, and shall indemnify,
             defend, and save harmless State and its agencies, employees, officers,
             directors, and agents with respect to any and all liability, damages(including
             damages to land, aquatic life, and other natural resources), expenses, causes
             of action, suits, claims, costs (including testing, auditing, surveying, and
             investigation costs),fees(including attomeys' fees and costs), penalties(civil
             and criminal), and response, cleanup, or remediation costs assessed against

                                                  13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. Dep 't ofNat. Res., 94084-3



               or imposed upon Lessee, State, or the Property, as a result ofLessee's control
               of the Property, or Lessee's use, disposal, transportation, generation and/or
               sale of Hazardous Substances or that ofLessee's employees, agents, assigns,
               sublessees, contractors,subcontractors,licensees, permittees, or invitees, and
               for any breach of this [agreement].

        CP at 120.


               This lease provision is wholly consistent with serving the public interest under

        the public trust doctrine test we have developed.^ See Caminiti, 107 Wn.2d at 670.

        In Caminiti, we considered whether a statute that allowed DNR to authorize no-cost

        residential docks abutting state tidelands and shorelands violated the public trust. Id.

        at 666. We applied the following inquiry: "(1) whether the State, by the questioned

        legislation, has given up its right of control over the jus publicum[, an overriding

        public authority interest over navigable waters and lands beneath them,] and (2)if

        so, whether by so doing the State (a) has promoted the interests of the public in the

        jus publicum, or (b) has not substantially impaired it." Id. at 670. We concluded

        that the public trust was not violated because the statute at issue in Caminiti



               ^ Pope/OPG argue that the lease indemnifieation language conflicts with the public
        interest and is evidence that DNR is no different from a private landowner seeking to limit
        its liability exposure. They go so far as to criticize DNR's public interest argument as
        disingenuous. Resp'ts' Answer to Pet. for Review at 10. However, it is well understood
        that "DNR could have (and presumably did) use indemnity agreements and insurance to
        protect itself from liability resulting from lessees' activities and can continue to protect
        itself going forward by using similar measures." Amicus Curiae Br. Submitted by Jolene
        Unsoeld, Janice Niemi & David Brieklin, No. 47861-7-II, at 12-13. This is sound
        management practice and not inconsistent with the State's objectives under the public trust
        doctrine.


                                                     14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep'tofNat. Res., 94084-3



       adequately protected public harbors and incorporated protections ofthe trust through

       the Shoreline Management Act of 1971,RCW 90.58.140(1), the Planning Enabling

       Act ofthe State of Washington,ch. 36.70 RCW,the hydraulics act, RCW 77.55.021,

       and local regulation. Id. at 672-73. In addition, the statute promoted public use of

       the trust consistent with the referenced legal requirements, while not conveying trust

       ownership to private parties. Id. at 673-74.

             The Court ofAppeals later applied the Caminiti test to a state agency decision

       regarding whether DNR's procedures for auctioning geoduck harvest rights violated

       the public trust doctrine. Wash. State Geoduck Harvest Ass'n v. Dep't ofNat. Res.,

       124 Wn. App. 441, 101 P.3d 891 (2004). The court concluded that the public trust

       was not violated because no title to state land was conveyed and DNR reserved the

       right to suspend commercial harvests if needed. Id. at 452. In addition, DNR

       established procedures that, in combination with federal law and industry standards,

       provided a relevant regulatory jframework to ensure continued State control over its

       geoduck resources. Id.

             DNR's actions in this case reflect a similar effort to safeguard the public trust.

       As in Caminiti and Washington State Geoduck Harvest Ass'n, the State, through its

       management agent DNR, conveyed occupancy to Pope & Talbot in term leases,

       rather than a fee title conveyance,for a facility the State inherited at statehood. DNR



                                                 15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       introduced requirements in the leases to prevent accumulation of wood waste and

       hazardous materials, and required indemnification by the lessee pursuant to the

       MOA with the Department ofEcology, CP at 103-06,111-21,306-07. Any revenue

       it collected was dedicated to the enhancement ofaquatic lands. RCW 79.105.150(1).

       And as the State's designated manager, DNR,through the leases, clearly delineated

       the operational control and MTCA liability for the leased facility to Pope & Talbot,

       consistent with the Department ofEcology MOA. CP at 119-20.

             This allocation ofresponsibility is consistent with MTCA's goal to ensure that

       polluters pay. At Port Gamble Bay,DNR also required compensation from Pope &

       Talbot for lost income from reduced geoduck production associated with a 1975

       sewer outfall lease. CP at 126-32. Port Gamble Bay restoration is in progress, in

       part through Pope/OPG's consent decree with the Department of Ecology pursuant

       to MTCA. There may be a temporary loss ofsome trust resources, as in the geoduck

       lease areas that may need decades of recovery time prior to any resumption of

       leasing. See Wash. State Geoduck Harvest Ass'n, 124 Wn. App. at 445. However,

       the regulatory and legal framework in this case resembles the protective legal

       landscapes in Caminiti and Washington State Geoduck Harvest Ass'n.

             The Court of Appeals erred by misidentifying DNR's delegated authority as

       indicating a conveyed property right under property law doctrines. However, the



                                               16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       delegation to DKR. merely authorizes leasing of state-owned submerged lands

       consistent with public uses. The record lacks evidence that the State ever conveyed

       to DNR "any ownership interest" in Port Gamble Bay. When the legislature wishes

       to define an agency as a landowner, it knows how to do so. See Oberg v. Dep't of

       Nat. Res., 114 Wn.2d 278, 282, 787 P.2d 918 (1990) (noting the legislature's

       "express inclusion ofDNR within the landowner categoiy"(citing ch. 76.04 RCW)).

       Further, when the legislature wishes to convey land, it knows how to authorize it.

       See RCW 79.105.400 ("The department may exchange state-owned tidelands and

       shorelands with private and other public landowners ifthe exchange is in the public

       interest and will actively contribute to the public benefits established in

       RCW 79.105.030."); see also RCW 79.125.200(2) ("Notwithstanding any other

       provision of law, from and after August 9, 1971, all state-owned tidelands and

       shorelands enumerated in subsection (1) of this section shall not be sold except to

       public entities as may be authorized by law and they shall not be given away."). The

       Court of Appeals erred when it concluded that the legislature conferred "any

       ownership interest" to DNR. Pope Res., 197 Wn. App at 420."^



               Our conclusion that DNR is not subject to MTCA liability as an "owner" should
       not be misunderstood as disclaiming any state agency liability under MTCA. See Br. of
       Amicus Curiae Cities of Seattle, Tacoma & Bellingham,& Wash. Ass'n of Mun. Att'ys at
       9-10 (asking court to "confirm that DNR is not exempt from liability under the statute").
       Our decision does not alter MTCA liability for state agencies. Instead, we conclude, based

                                                  17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



        III.   DNR Is Not Liable under MTCA as an "Operator"at Port Gamble Bay

               The Court of Appeals also erred in holding DNR is an "operator" for MTCA

        purposes at the Port Gamble Bay facility. It wrongly conflated the distinct statutory

        terms "owner" and "operator" and their underlying doctrines in property and

        business/agency law, implying that delegated authorities that resemble property

        interests can thereby resemble operational control that triggers MTCA liability. The

        court wrongly seized on DNR's management role over aquatic lands and, without

        reference to legal authority, equated this role with having operational control over

        the Pope/OPG facility.^ Pope Res., 197 Wn. App. at 420-21. These concepts are

        distinct.


               "DNR is a creature ofstatute and derives its power from the legislature." Pope

        Res., 197 Wn. App. at 426(Melnick, J., dissenting).^ The legislature delegated only




        on these circumstances, that DNR is not the "owner" of state-owned submerged lands but
        is solely the State's managing agent.
               ^ In the process, the Court of Appeals defined a '"general manager' as a person who
        administers or supervises the affairs of an organization, 'who has overall control' of an
        organization." Pope Res., 197 Wn. App. at 421 (quoting BLACK'S LAW DICTIONARY 1104
        (10th ed. 2014)). Although the court identified DNR as possessing authority to manage
        state-owned aquatic lands, it never made a factual finding that DNR exercised operational
        control over the Port Gamble Bay facility.
               ^ See Pope Res., 197 Wn. App. at 426 (Melnick, J., dissenting)("'An agency may
        exercise only those powers conferred by statute and cannot authorize action in absence of
        statutory authority.'"{cyxoImgNorthlake Marine Works,Inc. v. Dep't ofNat. Res., 134 Wn.
        App. 272, 282, 138 P.3d 626 (2006))); id. ("'DNR has been granted authority to manage
        state aquatic lands.'" {quotiag Northlake Marine Works, Inc., 134 Wn. App. at 287)).

                                                     18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       the authority to manage state-owned aquatic lands, without a "general manager"

       delegation to DNR, let alone the appropriation of "any control" over private

       Pope/OPG assets. Therefore, if we focus only on control and set aside the Court of

       Appeals erroneous designation ofDNR as an "owner," under the court's test it would

       not require much to incur "operator" liability under MTCA. Any entity with

       delegated management responsibility for some aspect of state lands could qualify,

       as could any entity with some power to control activities at the site. Indeed, as DNR

       notes in responding to an amicus brief by Ecology that reflects the Court ofAppeals'

       view:


               One of the side effects of Ecology's argument is that it, too, could have
               liability as an "owner or operator" under MTCA. As Ecology argues, a
               person can "exercise[] control" by choosing to limit or not limit the uses to
               which a facility can be put. Br. of Ecology at 6. At Port Gamble, it was
               Ecology and its predecessor,the Pollution Control Commission,that had the
               authority to limit, or choose not to limit, the pollution from the mill.

       DNR's Answer to Amicus Br. of Dep't of Ecology at 5 (alteration in original). It

       should give pause that the agency charged with naming potentially liable parties

       could actually be one under the Court of Appeals' minimalist test for operator

       liability. See Pope Res., 197 Wn. App. at 423.^


               ^ Amicus Curiae cities of Seattle, Tacoma, and Bellingham remind us that Ecology
       is entitled to deference when interpreting an ambiguous statute goveming its delegated
       authority. Br. of Amicus Curiae Cities of Seattle, Tacoma,& Bellingham & Wash. Ass'n
       of Mun. Att'ys at 8. However, "[t]he plain language of RCW 70.105D.020(22) is
       unambiguous." Pope Res., 197 Wn. App. at 420; see also id. at 426 ("Although the

                                                    19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



             We reject the Court of Appeals' approach in favor ofthat taken by the courts

       in Unigard and Taliesen, which properly interpret MTCA to align with CERCLA.

       In the context of shareholder liability and the assignment of insurance benefits and

       indemnification against liability, the Court ofAppeals in Unigard found CERCLA's

       test for determining "operator" liability persuasive. 97 Wn. App. at 428. In the

       context of subcontractor liability, the Court of Appeals in Taliesen concluded that a

       contract drill operator under the supervision of an engineering firm was not liable

       for a ruptured tank, even though he had mechanical control over the drill, because

       the contractor had no authority regarding where to drill—^this authority resided with

       the engineering firm. Taliesen, 135 Wn. App. at 128. The court found the

       interpretation of organizational operations under CERCLA persuasive:

             "In a mechanical sense, to 'operate' ordinarily means '[t]o control the
             functioning of; run: operate a sewing machine.' And in the organizational
             sense more obviously intended by CERCLA,the word ordinarily means '[t]o
             conduct the affairs of; manage: operate a business.' So, under CERCLA,an
             operator is simply someone who directs the workings of, manages, or
             conducts the affairs of a facility. To sharpen the definition for purposes of
              CERCLA's concem with environmental contamination, an operator must
              manage, direct, or conduct operations specifically related to pollution, that


       majority does not distinguish between the terms 'owner' and 'operator,' the plain language
       of the statute at issue clearly differentiates between the two.")(Melnick, J., dissenting).
       Ecology's interpretation risks distorting the plain-language definitions of MTCA in
       situations similar to this ease by injecting delegation and real property doctrines into
       corporate and proprietary rights regarding operational control. See Amiens Br. ofDep't of
       Ecology at 5-6. This departure from plain meaning could render operational elements of
       the statute superfluous and lead to unintended, if not absurd, consequences,thus obviating
       the rationale for deference.


                                                   20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, etal. Dep'tofNat. Res., 94084-3



             is, operations having to do with the leakage or disposal of hazardous waste,
             or decisions about compliance with environmental regulations."

       See id. (quoting United States v. Bestfoods, 524 U.S. 51,66-67, 118 S. Ct. 1876, 141

       L. Ed. 2d 43 (1998)); see also Unigard, 97 Wn. App. at 429 (finding CERCLA

       interpretation "applicable" in that case).

             Pope/OPG argue that the "Court of Appeals' conclusion that DNR 'exercised

       any control' over the facility in this case hinged, in part, on DNR's role in allowing

       and leasing for log storage, which caused pollution." Resp'ts' Answer to Pet. for

       Review at 20 n.9 (emphasis added)(citing Pope Res., 197 Wn. App. at 420-421).

       But, as Judge Melnick observed in dissent,"'The persuasive authority ofthe federal

       cases demonstrates that the key word in our state statute is "control," not "any."'"

       Pope Res., 197 Wn. App. at 428-29 (quoting Taliesen, 135 Wn. App. at 128).

       Because the term "control" is not defined in the statute, it must be given a judicial

       interpretation. The proper judicial interpretation is that set forth in both Taliesen

       and Unigard.

             These cases correctly read MTCA to follow the CERCLA test, under which

       "'an operator is simply someone who directs the workings of, manages, or conducts the

       affairs of a facility.'" Taliesen, 135 Wn. App. at 128 (quoting Bestfoods 524 U.S. at

       66). Here, DNR did not fulfill this sort of business management role directly over

       the facility. Instead, it was Pope & Talbot that executed those operational and


                                                    21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3



       "general manager" roles at the Port Gamble Bay facility. The Port Gamble Bay lease

       expressly assigned operational control to Pope & Talbot. CP at 120. DNR's role

       was to manage the site on behalf ofthe state.^

              Given the facts at Pope/OPG's Port Gamble Bay facility, DNR is not an

       operator under MTCA. In holding to the contrary, the Court of Appeals rejected the

       interpretation of the operative terms in MTCA set forth in Taliesen and Unigard.

       Pope Res., 197 Wn. App. at 422. Despite the court's statement that these cases are

       "distinguishable," the only distinction offered is a different interpretation of

       "control" under MTCA to support operator liability. Id. The court found sufficient

       control based on DNR's role as the State's designated manager and lessor of aquatic

       lands, but this is too slim a reed on which to hang MTCA liability. It does not amount

       to necessary facilities operations control. We follow prior cases applying the



               ^ The MOA reflects this understanding: "Ecology recognizes that DNR may have
       reasonable defenses based on not being an 'owner-operator,' having an 'innocent
       landowner' status, etc., at any given cleanup site. These 'reasonable' defenses may apply
       to situations where DNR did not: control the finances ofthe facility, manage the employees
       of the facility, manage the daily business operations of the facility, or have authority to
       daily operate/maintain environmental controls at the facility." CP at 289. As Judge
       Melnick noted in his dissent,"This language in the MO[A]evinces Ecology's recognition
       that DNR's role as a manager was to act as the public's custodian of the land, and that it
       would not be liable under MTCA unless it played an active role in controlling the operation
       ofthe facility." Pope Res., 197 Wn. App. at 428. The Department ofEcology insists that
       Judge Melnick's conclusion "does not represent Ecology's agreement with, or assent to,
       DNR's argument in this case." Amicus Curiae Br. ofDep't ofEcology at 18. Nonetheless,
       the MOA statement indicates recognition of DNR's defenses to MTCA liability premised
       on not having facility-level control relating to polluting activities.

                                                     22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Pope Resources, LP, et al. Dep'tofNat. Res., 94084-3



       CERCLA control test to MTCA and hold DNR did not possess the requisite level of

       control to support "operator" liability.

                                          CONCLUSION


             DNR is neither an "owner" nor an "operator" ofthe Port Gamble Bay facility

       for purposes of MTCA. We reverse the Court of Appeals and reinstate the superior

       courtjudgment in favor ofDNR.




                                                  23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. Dep't ofNat. Res., 94084-3




       WE CONCUR:




               Waaaa>{' > ^0 .




                                       24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. v. Dep't ofNatural Resources (Gonzalez, J., dissenting)




                                                No.94084-3


               Gonzalez, J.(dissenting)—^The Model Toxics Control Act(MTCA), chs.

        70.105 and 82.21 RCW,sets strict cleanup standards to ensure the protection of

        human health and the environment. The Department of Natural Resources(DNR)

        knew its tenant was contaminating the state's waters and did nothing. The

        majority holds DNR is neither an owner nor an operator and therefore is not liable

        under MTCA. I disagree. The majority's interpretation of MTCA owner or

        operator liability undermines both the act's plain language and its strict liability

        scheme. MTCA reflects an intentional policy choice that Washington voters made

        in 1988 to hold those who have "any ownership interest in the facility or who

        exercise[] any control over the facility" strictly liable. RCW 70.105D.020(22)(a)

        (emphasis added); see generally State of Washington Voters Pamphlet,

        General Election 6(Nov. 8, 1988){Voters Pamphlet)("Cleanups, not lawsuits.

        [Initiative]-97 makes cleanups happen now—not later. The initiative prohibits

        polluters from filing lawsuits that delay cleanups."). DNR's power to exclude.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


        execute leases, and police violations amply constitutes "any control over the

        facility," and thus DNR was liable as an "operator" ofthe site under MTCA.^

        RCW 70.105D.020(22)(a). As the majority concludes otherwise, I respectfully

        dissent.


               MTCA broadly defines an "owner or operator" as "any person with any

        ownership interest in the facility or who exercises any control over the facility."

        RCW 70.105D.020(22)(a). The statute also explicitly includes state government

        agencies in its definition of"person." RCW 70.105D.020(24). The majority

        ignores this plain language and redefines "operator" liability with a narrower

        standard taken from the judicial interpretation of the federal statute that was the

        model for MTCA,the Comprehensive Environmental Response, Compensation

        and Liability Act of 1980(CERCLA),42 U.S.C. §§ 9601-9675. Under CERCLA,

        '"an operator is simply someone who directs the workings of, manages, or

        conducts the affairs of a facility.'" Majority at 21 (internal quotation marks

        omitted)(quoting Taliesen Corp. v. RazoreLand Co., 135 Wn. App. 106, 128, 144,

        P.3dll85 (2006)).




        ^ We do not need to resolve whether DNR had an "ownership interest" in the contaminated site
        because DNR is liable for remediation costs as an "operator." Nevertheless, because I disagree
        with the premises on which the majority relies, I discuss ownership briefly.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         Pope Resources, LF, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)

                   The majority relies on CERCLA jurisprudence simply because the Court of

           Appeals in Unigard^ and Talieserf did so. Majority at 20. Under CERCLA,as

           interpreted in United States v. Bestfoods, 524 U.S. 51, 66, 118 S. Ct. 1876, 141 L.

           Ed. 2d 43 (1998), and applied in Unigard and Taliesen,"an operator must

           'manage, direct, or conduct operations specifically related to pollution, that is,

           operations having to do with the leakage or disposal of hazardous waste, or

           decisions about compliance with environmental regulations.'" Unigard, 97 Wn.

           App. at 429              Bestfoods, 524 U.S. at 66-67); see also Taliesen, 135 Wn.

           App. at 127-28; 42 U.S.C. 9601(20)(A). But Bestfoods and its CERCLA analysis

           should not apply here. We are not bound by the Court of Appeals decisions in

            Unigard and Taliesen, and we have compelling state law reasons to depart from

           them.


                   Although MTCA was heavily patterned after CERCLA,the statute's

           definitions of"owner or operator" are not the same as MTCA's. Compare 42

           U.S.C. § 9601(20)("[t]he term 'owner or operator' means ... in the case of an

           onshore facility or an offshore facility, any person owning or operating such



           ^ Unigard Ins. Co. v. Leven, 97 Wn. App. 417, 429,431,983 P.2d 1155(1999)(the lessor was
           liable under MTCA,but Leven as a sbarebolder ofthe company possessing the lease was not an
           owner or operator because be did not "participate in, or actually exercise control over, the
           operations ofthe facility.").
           ^135 Wn. App. at 127-28 (the lessor of the property was liable under MTCA,but the project's
           drilling subcontractor was not liable as an operator because at the time of drilling, be bad no
           control over where to drill or bow deep).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
         Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


           facility"), with RCW 70.105D.020(22)(a)("any person with any ownership interest

           in the facility or who exercises any control over the facility"). Differences in

           language between a federal statute and our local equivalent are presumed to be

           intentional and reflect a different intent. Bird-Johnson Corp. v. Dana Corp., 119

           Wn.2d 423, 427-28, 833 P.2d 375 (1992); see also Seattle City Light v. Dep't of

           Transp., 98 Wn. App. 165, 170, 989 P.2d 1164(1999)(MTCA makes strict and

           joint and several liability express). The majority does not offer a compelling

           reason to depart from these precedents. Its reliance on federal law is misguided.


                  Under the federal standard, as interpreted by the majority, DNR cannot be

           liable because the agency did not make business deeisions for the company leading

           to the contamination. Majority at 21 ('"an operator is simply someone who directs

           the workings of, manages, or eonducts the affairs of a facility'"(internal quotation

           marks omitted)(quoting Taliesen, 135 Wn. App. at 128)). This is incorrect. To

           escape liability under MTCA in this case, DNR would have to establish that it is

           neither an "owner" nor an "operator." RCW 70.105D.020(22)(a). The majority

           focuses on whether a state agency could be liable as an "owner" with an

           "ownership interest." Majority at 16-17; see RCW 70.105D.020(22)(a).

           Essentially, it determines that a state agency cannot be held liable as an "owner"

           because the agency is merely a lessor for the property owned by the state.

           Majority at 16-17. But MTCA clearly contemplates that state government
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. v. Dep 't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)

        agencies can be owners for purposes ofthe act, despite the majority's contention

        that an "owner" must hold a deed. Id. at 9. But see RCW 70.105D.020(22)(a),

        (24)("[a]ny person with any ownership interest in the facility or who exercises any

        control over the facility"; "'[pjerson' means an individual, firm, corporation,

        association, partnership, consortium,joint venture, commercial entity, state

        government agency, unit oflocal government, federal government agency, or

        Indian tribe"). Under the majority's interpretation ofthe term "owner," its

        explanation ofthe State's constitutional ownership ofthe public trust, and its

        ability to delegate managerial duties, a state agency could never be an "owner"

        under MTCA. However, legislative enactments suggest otherwise. See, e.g.,

        Laws of 2005, ch. 155, § 121 (appropriating funds to DNR for "settlement costs

        for aquatic lands cleanup"), ch. 518, § 1205 (appropriating funds to DNR to settle

        MTCA litigation brought against DNR by a private party). Washington State has

        never required title to be transferred to a government agency for that government

        agency to be liable as an owner. Cf. Wasser & Winters Co. v. Jefferson County, 84

        Wn.2d 597,600, 528 P.2d 471 (1974)(title is not the only indicia of ownership).

        Nonetheless, it is unnecessary to determine if DNR is liable as an owner because

        DNR is clearly liable as an operator.


               DNR is undoubtedly liable as an "operator" under MTCA. DNR's ability to

        exercise the right of exclusion, execute leases, attach conditions to the leases, and
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3(GonzMez, J., dissenting)


        police violations constitutes ''any control over the facility." RCW

        70.105D.020(22)(a)(emphasis added). Holding DNR strictly liable here will

        ensure state agencies enforce their covenants and prevent pollution that they would

        otherwise be partly responsible for, as the voters intended. RCW

        70.105D.020(24); see also Debra L. Stephens & Bryan P. Hametiaux, The Value of

        Government Tort Liability: Washington State's Journeyfrom Immunity to

        Accountability, 30 SEATTLE U.L. Rev. 35,59(2006)("any suggestion that tort

        liability is not an impetus for change in the context of governmental conduct rests

        on the doubtful premise that the government is uniquely unable to reform"). Voters

        approved MTCA to "eliminate[]polluters' loopholes." Voters Pamphlet,supra, at




               MTCA does not specifically define the term "control," so we look to its

        usual and ordinary meaning. Fraternal Order ofEagles, Tenino Aerie No. 564 v.

        Grand Aerie ofFraternal Order ofEagles, 148 Wn.2d 224, 239, 59 P.3d 655

        (2002). "Control" means the "power or authority to guide or manage: directing or

        restraining domination." Webster's Third New International Dictionary 496

        (1971); see also Black's Law Dictionary 403 (10th ed. 2014)("control" means

        "[t]o exercise power or influence over"). DNR's ability to lease aquatic land

        amounts to any control ofthe facility. As the majority explains, the legislature
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


        explicitly delegated to DNR the duty to manage aquatic lands, including the Port

        Gamble Bay site. Majority at 10 (citing RCW 79.105.010).


               DNR undertook its duty to affirmatively manage the 72 acres of state-owned

        aquatic land. It executed three leases for the 72-acre shoreline over approximately

        20 years. The first lease, signed in 1974, allowed Pope and Talbot to store, raft,

        and boom logs on about 70 acres ofthe land. Provisions in the 1974 lease required

        Pope and Talbot to "provide facilities for lowering logs into the water without

        tumbling, which loosens the bark." Clerk's Papers at 105. Such handling

        minimizes wood waste. When wood waste breaks down, it releases sulfide and

        ammonia, which are harmful to bottom-dwelling creatures. Wood waste also

        affects sediment by smothering aquatic habitat and bottom-dwelling creatures,

        such as clams.



               In 1991,DNR removed the protective provisions and identified the bay as an

        ideal place for log storage in the renewed lease agreement with Pope and Talbot.

        Toxic wood waste inevitably corresponds with log storage, and DNR knew that

        Pope and Talbot had been polluting in Port Gamble Bay. See id. at 134 (internal

        memorandum recognizing contamination problems created by wood waste from

        Pope and Talbot's operations). Yet, DNR's lease with Pope and Talbot expressly

        authorized overwater log storage in a specific area ofthe bay that DNR determined
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. v. Dep't ofNatural Resources, No. 94084-3 (Gonzalez, J., dissenting)


        to be "highly suitable" for that purpose. Id. at 39. DNR continued to collect rent

        while failing to mitigate the damage or deter pollution.


               DNR exercised control as an operator. MTCA specifies that liability

        attaches when there is ''any ownership interest" or "any control over the facility."

        RCW 70.105D.020(22)(a)(emphasis added). The majority's interpretation of

        MTCA owner or operator liability undermines the act's plain language and strict

        liability scheme. Plainly, MTCA defines "owner or operator" liability more

        broadly than CERCLA. Through its ability to exclude, execute leases, and police

        violations, which constitutes "any control over the facility," DNR was liable as an

        "operator" ofthe site under MTCA. Accordingly, I respectfully dissent.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Pope Resources, LP, et al. v. Dep't ofNatural Resources,'Ho. 94084-3 (Gonzalez, J., dissenting)